Title: To Thomas Jefferson from Samuel Smith, 4 April 1807
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Balto. 4 April 1807
                        
                        I am applied to by Mrs Rivardi to apply for an appointment for her husband Major Rivardi. her letter
                            inclosed will Shew better her Wishes & expectations than I Should be able—Major Rivardi is an excellent
                            Mathematician, a Man of Science & a compleat Draftsman—I believe him from personal knowledg to be a Gentleman of
                            Integrity & honor, he was deranged by the new Organization of the Army.—if the places are not all filled for the
                            Survey of the Coast, I Sincerely believe that you will find few Men more Capable than the Major. I am Sir
                        With great Respect & Sincere friendship Your Obed Servt.
                        
                            S. Smith
                            
                        
                    